DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with George R. Schultz on 03/23/2021. In the examiner’s amendment claims 2, 3, 4, 6, 9, 10, 13 and 15 were amended, as shown underlined in solid bold below. 
2.   (Currently Amended) The method of claim 1, wherein the network video recorder system further includes a hardware safety circuit, operatively connected to the controller, and the method further comprises: determining, by the hardware safety circuit, when a second temperature of the network video recorder system is greater than a predetermined high temperature threshold; generating, by the hardware safety circuit, a hardware interrupt when the second temperature is greater than the predetermined high temperature threshold; determining, by the controller, when the hardware interrupt is present; and, removing, by the controller, power to the heater when the hardware interrupt is present.
3.    (Currently Amended) The method of claim 1, further comprising: measuring, by the controller, a third temperature of the network video recorder system, after the heater has been activated; determining, by the controller, when the third temperature is less than the 
4.    (Currently Amended) The method of claim 3, further comprising: determining, by the controller, when the heater has been in operation for less than a predetermined time threshold; and removing, by the controller, power to the heater when the heater has been in operation for a time greater than the predetermined time threshold.
6.    (Currently Amended) The method of claim 2, further comprising: measuring, by the controller, a third temperature of the network video recorder system, after the heater has been activated; determining, by the controller, when the third temperature is greater than the predetermined low temperature threshold; and, booting of the network video recorder system when the hardware interrupt is not present and the third temperature is greater than the predetermined low temperature threshold.
9.    (Currently Amended) A system for controlling booting of a network video recorder system, the system comprising: a controller; a memory operatively connected to the controller; a processor operatively connected to the controller; a temperature sensor operatively connected to the controller; a set of heaters operatively connected to the controller; and, a set of instructions, resident in the memory, that when executed by the controller cause the controller to: reduce a voltage on a reset line to the processor to prevent the processor from booting; receive a first temperature of the network video recorder system from the temperature sensor; compare the first temperature of the network video recorder system to a predetermined low temperature threshold; activate the set of heaters when the first temperature of the network video recorder system is less than the predetermined low temperature; and, boot the processor when the first temperature of the network video recorder system is equal to or greater than the predetermined low temperature threshold.
10.    (Currently Amended) The system of claim 9 wherein the set of instructions further comprise instructions that when executed further cause the controller to: receive a second recorder system is equal to or greater than the predetermined low temperature threshold.
13.    (Currently Amended) The system of claim 10, wherein the set of instructions further comprise instructions that when executed further cause the controller to: determine when the set of heaters have been in operation for less than a predetermined time threshold; and, deactivate the set of heaters when the set of heaters has not been in operation for less than the predetermined time threshold.
15.    (Currently Amended) The system of claim 10 wherein the set of instructions further comprise instructions that when executed further cause the controller to: deactivate the set of heaters when the second temperature is equal to or greater than the predetermined low temperature threshold.

Claims 17-21 have been canceled. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 1 recites the uniquely distinct features for: “...pulling down, by the controller, a reset line to the processor; measuring, by the controller, a first temperature of the network video recorder system; releasing, by the controller, the reset line when the first temperature of the network video recorder system is not less than a predetermined low temperature threshold; and, activating, by the controller, the heater when the first temperature of the network video recorder system is less than the predetermined low temperature threshold.” Independent claim 9 recites the uniquely distinct features for: “...reduce a voltage on a reset line to the processor to prevent the processor from booting; receive a first temperature of the network video recorder system from the temperature sensor; compare the first temperature of the network video recorder system to a predetermined low temperature threshold; activate the set of heaters when the first temperature of the network video recorder system is less than the predetermined low temperature; and, boot the processor when the first temperature of the network video recorder system is equal to or greater than the predetermined low temperature threshold.” The closest prior art in Kirmuss (US 2003/0081122 A1) teaches a system according to the present invention preferably can record at up to 30 fps continuously from ignition (engine start) and may be programmed to continue to record after the ignition has been turned off. FIG. 5 illustrates a video recorder temperature-based operation control and post-recording process 500 that may be used in a representative embodiment of the invention. Process 500 may be executed by processor 116, controller 130, any combination of the two, or any other combination of hardware, software and firmware. As shown in FIG. 5, once the ignition is on 502, the recording may be started 514 or a temperature analysis timer may be started 512, depending on the temperature test 510. Preferably, test 510 determines whether the temperature of the system is within a desired operating range (e.g., from 30.degree. F. to 125.degree. F.). If the temperature test 510 is failed, timer 512 causes it to be repeated after a specified period of time. Once the temperature test 510 is passed, the recording (to buffer 80 only, pending a trigger signal) is started 514. Temperature analysis threshold points may be modified as needed to suit varying applications by making changes in the removable EPROM (erasable programmable read-only memory) located on board 204. During recording, the ignition control line is monitored 516 until 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

3/23/2021
/JOSE M MESA/Examiner, Art Unit 2484                                                                                                                                                                                                        



/THAI Q TRAN/           Supervisory Patent Examiner, Art Unit 2484